Brosman, Judge
(concurring):
It is frequently charged against appellate judges that, in dealing with sufficiency cases, they tend inevitably— and with more than a little immodesty— to equate their own evaluations to those of “all reasonable men.” My testimony here, therefore, will doubtless serve no useful purpose — for almost certainly it will be characterized as the exception which proves the rule. However, for some obscure reason it must be presented.
n
Had I been a member of the court-martial which tried the accused — admittedly as I have been able to comprehend the problem through the cold pages of the record — I feel sure that I would have voted against returning the findings before us now. At the same time, I cannot with any degree of confidence describe the action of the court-martial here as one which would be rejected by all reasonable men.
This is indeed a perplexing record, and one about which I have been much disturbed. I have been unable to conclude, however — and within the test laid down in the O’Neal case, cited in the principal opinion — that we can do aught but affirm. In sufficiency situations— as we have said so frequently — each case must rest on its own bottom. In them, the presence or absence of a single fact may make all the difference — and may constitute the sole basis for an af-firmance or for something less.
Here the Government presented to the court-martial a case which — unrebutted —would certainly have sustained findings of guilty. The accused attempted rebuttal and — assuming the stand — told an elaborate story of amnesia and related matters. To me, this story was uncorroborated — that is to say, in any precise usage of the term. True, it was consistent with many other demonstrated facts in the premises, and, I believe, not inconsistent with any — certainly not sharply so. This, however, does not necessarily constitute corroboration. However, this explanatory account was not effectively punctured by the Government, most of whose efforts fell short of the target. The medical evidence, for example, was distinctly inconclusive, and so was that involving a laborious check of military transport shipping lists and of Letterman Hospital registrations.
Ill
The net of all this is that, on the one hand, we find a prima facie case against the accused, and, on the other, his exculpatory statement — uncorroborated save in the sense described earlier. True it is that this story is not inherently improbable, but — although it is perhaps no business of mine to say so— it is a singularly unpersuasive one in terms of odds. It seems to me that, in such an unusual situation as this, the conclusion is inescapable that we must place a high degree of credence in the determination of the court-martial. Its members saw the accused, and we have not done so, of course. In addition, they heard his story from his own lips, and were in a position carefully to observe his demeanor during the telling and as he responded to cross-examination.
In these premises, therefore, and despite — perhaps, indeed, because of— the compelling pressures of our stewardship, we ' should measure thoughtfully before we set aside as unreasonable an evaluation by the triers of fact of the exonerative account of an accused person. This does not mean, of course, that we will hesitate to reverse in a proper *646case. Instead, it means in my view that — unsatisfying as the present record, is in many respects — this is not a proper case.
IV
In a sense one deplores the willingness of the Government to go to trial on a naked prima facie case no stronger than this one. However, we must not overlook the fact that competing, important, and understandable policies— which we may not safely challenge— must necessarily have play in this area. Indeed, the fact that the accused’s story was not wholly demolished was due to no want of trying on the part of trial counsel. The present is not at all a case, I believe, in' which the Government proceeded on the basis of a bare morning report case, despite the palpable availability of other compelling evidence. We see this all too often — but we do not have it here. After some travail, therefore, I concur with the majority.